PER CURIAM.
The State of Florida appeals from the trial court’s order granting the defendants’ motion to suppress evidence seized pursuant to a search warrant. The State did not appeal the trial court’s finding that defendant Reese had standing to contest the search, but contested defendant McDuffie’s standing. Contrary to the State’s argument, we find that defendant McDuffie established that he had standing to contest the search, State v. Suco, 521 So.2d 1100 (Fla.1988), and that there were no exigent circumstances excusing the police’s violation of Florida’s knock-and-an-nounce statute, section 933.09, Florida Statutes (1995). State v. Bamber, 630 So.2d 1048 (Fla.1994); State v. Robinson, 565 So.2d 730 (Fla. 2d DCA), review dismissed, 574 So.2d 143 (Fla.1990). The trial court’s order granting the defendants’ motion to suppress is
Affirmed.